OPINION — AG — ** ABSENTEE BALLOTS ** THE SECRETARY OF THE COUNTY ELECTION BOARD OF HARPER COUNTY SHOULD WITHIN TEN DAYS AFTER EACH ELECTION ADVISE IN WRITING THE PRECINCT REGISTRAR OF EACH ABSENTEE VOTER'S PRECINCT OF THE COUNTY OF EACH ELECTOR OF SAID PRECINCT WHO TIMELY VOTED A LEGAL ABSENTEE BALLOT, BUT THAT SAME WOULD NOT INCLUDE AN ABSENTEE BALLOT THAT WAS RECEIVED BY THE COUNTY ELECTION BOARD " AFTER 7:00 PM ON THE ELECTION DAY " NOR AN ABSENTEE BALLOT THAT WAS NOT SUBSCRIBED AND SWORN TO IN SUBSTANTIAL ACCORD WITH THE APPLICABLE LAWS OF THIS STATE. CITE: 26 Ohio St. 325 [26-325](F) (FRED HANSEN)